                                         Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 1 of 25 Page ID #:1



                                           1   Geoffrey S. Sheldon, Bar No. 185560
                                               gsheldon@lcwlegal.com
                                           2   Danny Y. Yoo, Bar No. 251574
                                               dyoo@lcwlegal.com
                                           3   Kaylee E. Feick, Bar No. 322613
                                               kfeick@lcwlegal.com
                                           4   LIEBERT CASSIDY WHITMORE
                                               A Professional Law Corporation
                                           5   6033 West Century Boulevard, 5th Floor
                                               Los Angeles, California 90045
                                           6   Telephone: 310.981.2000
                                               Facsimile: 310.337.0837
                                           7
                                               Attorneys for Defendant
                                           8   COUNTY OF LOS ANGELES
                                           9                              UNITED STATES DISTRICT COURT
                                          10                            CENTRAL DISTRICT OF CALIFORNIA
                                          11   KEELA CASTLE, an Individual,                  Case No.:
                                          12                           Plaintiff,            Complaint Filed: February 22, 2019
                                          13            v.                                   NOTICE OF REMOVAL OF ACTION
                                          14   COUNTY OF LOS ANGELES, A
6033 West Century Boulevard, 5th Floor




                                               Public Entity; ADAM WOODS, an
  LIEBERT CASSIDY WHITMORE




                                          15
   A Professional Law Corporation

    Los Angeles, California 90045




                                               Individual; and DOES 1 through 50,
                                               inclusive,
                                          16
                                                                       Defendants.
                                          17
                                          18            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                          19            PLEASE TAKE NOTICE that Defendant COUNTY OF LOS ANGELES
                                          20   (“Defendant” or “County”) hereby removes to this Court the state court action
                                          21   described below:
                                          22            1.       On February 22, 2019, Plaintiff Keela Castle filed a complaint in
                                          23   Superior Court of the State of California for the County of Los Angeles entitled
                                          24   Keela Castle v. County of Los Angeles, and Does 1 through 50, inclusive, as Case
                                          25   Number 19STCV06099. A true and correct copy of the Complaint for Damages
                                          26   (“Complaint”) is attached hereto as Exhibit “A.”
                                          27            2.       The first date upon which the Defendant received a copy of the
                                          28   Complaint was February 26, 2019, when it was served with a copy of the Summons
                                                                                      1
                                                                                                         NOTICE OF REMOVAL OF ACTION
                                               8832507.2 LO140-485                                                                   001
                                         Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 2 of 25 Page ID #:2



                                           1   and Complaint. A true and correct copy of the Summons is attached hereto as
                                           2   Exhibit “B”.
                                           3            3.       This action is removable to the District Court in accordance with 28
                                           4   U.S.C. section 1441(a) because it contains two claims alleging a violation of 42
                                           5   U.S.C. section 1981, and as such, arises under federal question jurisdiction.
                                           6            4.       All other defendants who have been served with the Summons and the
                                           7   Complaint have joined in this NOTICE OF REMOVAL, as evidence by the Joinder
                                           8   of Defendant Adam Woods, filed concurrently herewith.
                                           9            5.       This NOTICE OF REMOVAL OF ACTION is filed with the District
                                          10   Court within thirty (30) days after receipt by Defendant of a copy of the Complaint
                                          11   setting forth for the first time the claim giving rise to removal under 28 U.S.C.
6033 West Century Boulevard, 5th Floor




                                          12   section 1441(a) in accordance with 28 U.S.C. section 1446(a) and (b).
  LIEBERT CASSIDY WHITMORE
    A Professional Law Corporation

    Los Angeles, California 90045




                                          13            6.       Defendant is providing prompt notice to all adverse parties of the filing
                                          14   of the NOTICE OF REMOVAL OF ACTION and it is filing a copy of the
                                          15   NOTICE OF REMOVAL OF ACTION with the Clerk of the Los Angeles Superior
                                          16   Court.
                                          17            7.       For the aforementioned reasons, the above-described action now
                                          18   pending in the Superior Court of the State of California for the County of Los
                                          19   Angeles should be removed to this District Court in accordance with the provisions
                                          20   of 28 U.S.C. sections 1441(a) and 1446(a) and (b).
                                          21
                                               Dated: March_28, 2019                              LIEBERT CASSIDY WHITMORE
                                          22
                                          23
                                          24                                               By: /s/ Danny Y. Yoo
                                                                                                Geoffrey S. Sheldon
                                          25                                                    Danny Y. Yoo
                                                                                                Kaylee E. Feick
                                          26                                                    Attorneys for Defendant
                                                                                                COUNTY OF LOS ANGELES
                                          27
                                          28
                                                                                              2
                                                                                                           NOTICE OF REMOVAL OF ACTION
                                               8832507.2 LO140-485                                                                      002
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 3 of 25 Page ID #:3




                          EXHIBIT A

                                                                                003
        Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 4 of 25 Page ID #:4
         •        •            .          .*     *               '19STCV06099. •
Elec{ionlca,|yF|LEDfay    i                                                                ^cu^vaOfJcggderk of Caurt, by R.Perez.Daputy Cletk




                      1             MARk G. DfAZ, SBN220087
                                   KIRBYF; CAKON, SBN276414
                  2            ALLRED, MAROKO & GOLDBERG
                               6300 WILSHIRE BOULEVARD, SUITE 1500
                  3
                               Los ANGELES, CALIFORNIA 90048-5217
                  4                Telephone No. (323) 653-6530
                                      FaxNo. (323) 653-1660
                  5                    nidia2@ai-nglavv.com
                                       kcanoriffll.amglaw.cbm
                  6
                  7           Attorneys for Plaintiff. KEELA CASTLE

                  8

                  9                            IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

                10                                           FOR THE COUNTY OF LOS ANGELES

                11

                12            KEELA CASTLE, an Individual,                     ) CASE NO*:

                13                                                                 COMPLAINT FOR DAMAGES
                                               Plaintiff,
                14                                                                 1. RACE DISCRIMINATTON
                                    vs.                                               Violation of 42 USC §1981
                15
                                                                                   2. RETALIATION
                16            COUNTY OF LOS ANGELES,.A Public                         Violation of 42 USC §1981
                              Entity; ADAM WOODS, an Individual; and
                              DOES 1 through 50, inclusive,                        3. RACE DISCRIMINATION                                   -
                17
                                                                                      Violation of Gov't Code §12940 etseq.
                18
                                               Defendants.                         4. GENDER DISCRIMINATION
                                                                               ^      Vioiation of Gov't Code §12940 et seq*
                19
                                                                                   5. AGE DISCRIMINATION
                20                                                                    Violation of Gov't Code §12940 et seq.
                21                                                                 6. FAILURE TO PREVENT
                                                                                      DISCRIMINATlbN
                22                                                                    Violation of Gov't Code §12940 et seq.
                23                                                                 7. FAILURE TO PREVENT RETALIATION
                                                                                      Violation of Gov't Code §12940 etseq.
                24                                                             )
                                                                                   8. RETALIATION
                25                                                                    Violation of Gov't Code §12940 et seq.

                26                                                                 9. WmSTLEBLOWER RETALIATION
                                                                               )      Violation of Labor Code § 1102.5
                27                                                             )
                                                                               )
                28.                                                            )      JURY TRIAL DEMANDED


                                                                               1
                                                                 COMPLAINT FORDAMAGES


                                                                                                                                                004
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 5 of 25 Page ID #:5




                                         GENERAL ALLEGATIONS

    2           1.     Plaintiff KEELA CASTLE (hereinafter referred to as 'Tlaintiff") complains that

    3   her employer, Defendant COUNTY OF LOS ANGELES, (hereinafter "Defendant^) engaged in

    4   employment practices that are unlawful and contrary to the Fair Employment and Housing Act

    5   (hereinafter "HBHA")3 federal civil rights statute 42 USC §1981 and the California Labor Code,
    6   Because of Defendants' failure to comply with well-established laws. Plaintiff seeks general and

    7   special damages, as well as reasonable attorneys' fees and costs as authorized by law.

    8           2.     This case is subject to the jurisdiction of this court pursuant to the FEHA, the

    9   California Labor. Code and the California Code of Civil Procedure. The amount of damages
   10   sought, while not fully determined, exceed the minimum limit for unlimited jurisdiction in this

   11   court                                                              "

   12           3.     Venue is proper in this county because the employment relationship between

   13   Plaintiff and Defendantarose and was performed in Los Angeles County, California.

   14           4.    At all relevant times herein. Plaintiff is, and was, a resident of the County of Los

   15   Angeles, State of California.                                  -
   16           5.    At all relevant times herein. Plaintiff was an employee covered by California

   17   Government Code §§12926,12940.

   18           6.    At all relevant times herein. Defendant County of Los Angeles is, and was, a

   19   public entity located in the County of Los Angeles.        •

   20           7.    Plaintiff is informed and believes that Defendant Adam Woods is a resident of the

   21   County of Los Angeles.

   22           8.    At all relevant times herein, Defendant employed more than five (5) employees

   23   within the meaning of California Government Code §12926.

   24           p     At all relevant times herein, Defendant is, and was, an employer in the State of

   25   California, as defined in the FEHA, California Government Code §§12926,12940,

   26           10.   At all relevant times herein, on information and belief. Defendant Adam Woods3

   27   was an employee of Defendant He was also, on information and belief, a supervisor within the

   28   meaning of Government Code §12926(5), and an officer, director, and/or managing agent of

                                                      • 2
                                           COMPLAINT FORDAMAGES

                                                                                                             005
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 6 of 25 Page ID #:6




    1    Defendant "within the meaning of Civil Code §3294^               '                       *

    2           11.     Defendant Adam Woods was Plaintiffs direct supervisor and. manager when

    3    Defendants engaged in the conduct alleged in this action. Defendant Woods h^d the

    4    responsibility and authority to directPlaintiff in her daily work activities.

    5           12.     The true names-and capacities, whether individual, coiporate, partnership,

    6    associate or otherwise, of Defendants sued herein as DOES 1 through 50, inclusive, are currently

    7    unknown to Plaintiff, who therefore sue said Defendants by such fictitious names. Plaintiffis

    8    informed and believes, and based thereon alleges, that each of the Defendants designated herein

    9    as a DOE is legally responsible in some manner for the events and happenings referred to herein,
   10    and caused injury and damage proximately thereby to Plaintiff as hereinafter alleged. Plaintiff

   11    will seek leave of court to amend this Complaint to show the true names and capacities of the ,
   12    Defendants designated herein as DOES 1 through 50 when the same have been ascertamed.

   13    Whenever in this complaint reference is made to "Defendants," such allegation shail be deemed

   14    to mean the acts of Defendants acting individually, jointly, and/or severally.

   15            13.    Except as hereinafter specifically described. Defendants and each of them, are and

   16    were the agents and/or employees of the other Defendants, and in acting as describedjherein were

   17    acting within the scope of their authority or employment as agents and/or employees thereof, and

   18    with the permission and consent of the other Defendants.                         -

   19.           14.     Plaintiff timely exhausted her administrative remedies by filing complaints,

   20    against Defendant County of Los Angeles with the Equal Employment Opportunity Commission

   21    (ecEEOC") and the California Department of Fair Employment and Housing ("DFEFT). Plaintiff

   22    subsequently received right-to-sue notices from the DFEH.

   23                                       FACTUAL ALLEGATIONS

   24            15.     Keela Castle is an African-American woman and was age 62 when she started her

   25    job at the Sheriff's Communication Center ("SCC") with Los Angeles County.

   26            16.     Keela Castle began her employment as an Electronics Communication Technician

   27    for the SCC in the Internal Services Department (ISD) of Los Angeles County on or about

   28    September 15,2014. She was assigned to the Sheriffs Communications Center. All of the other


                                              COMPLAINT FORDAMAGES


                                                                                                             006
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 7 of 25 Page ID #:7




    1   six (6) techs at SGC were non-Afncan-American males. Most of the techs were in their 40's and

    2   only one was over 60.                          '                       '

    3          17.     Adam Wbodss a Caucasian male, was the supervisor responsible for the Sheriffs

    4   Communication Center. Almost from the time he learned of her hiring, Adam Woods

    5   demonstrated animosity towards Plaintiff because of her age, race and gender.

    6          18.     Unlike'with any other hire, Adam Woods declared to other employees in the

    7   department before she started, that Plaintiff was a 62 year-old, African-American woman who
    8   was there to "spy31 on the employees and department He falsely told the employees that Plaintiff

    9   was placed at the department by top executives so she could obtain information to damage and

   10   destroy the Sheriff Communications Center.

   11           19.    Adam Woods never shared such personal information about any other new hire

   12   with a group of employees nor accuse them of being a "spy". As a result, at the beginning of her
   13   employment. Plaintiff was ostracized and alienated by her co-workers since they feared she was

   14 there to scrutinize and report them to the top executives. Plaintiff only learned of this much later

   15 from    her co-workers.

   16           20.    On the first day of her employment, Adam Woods told Plaintiff that she could

   17   only sit in a chair at a desk and read 246 volumes of installation instructions involving the
   18   equipment at the SCC. He told her to read all of the books and the only other thing Plaintiff was
   19   allowed to do is to shadow her co-workers on trouble and go to the restroom. Plaintiff had to

   20   come right back if she went to the restroom.

   21           21.    Adam Woods also told her in an angry manner that she was not allowed to walk

   22   around, read anything else, get on a personal computer, talk on a cell phone or to change her shift

   23   of 8AM4PM.

   24           22.    SCC has hired about six (6) new employees since Plaintiff was hired and not one

   25   employee has had to read the books. The new employees were allowed to change their hours on

   26   their second day, use their cell phones and laptops, walk around freely and were not confined to

   27   a chair for almost 8 hours every day. None of these other hires were African-American women

   28   nor over the age of 60.                                                              .

                                                     4
                                           COMPLAINT FORDAMAGES

                                                                                                              007
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 8 of 25 Page ID #:8




    1           23.     Adam Woods instituted a new rule when, Plaintiff was hired. He said she could •

    2    not work overtime for two (2) years from the time she began her employment. This rule was not

    3    applied to any of the non-African-American male employees.                                    -

    4           24.     Adam Woods further told Plaintiff that she was not allowed to work a 4/10 shift

    5    for an idefmite period. Other techs were allowed to "work 4/10 shifts. Plaintiff was authorized

  . 6    by District Manager Dennis Haley to change her shift from 5 days to 4 days* a week and Adam.

    7    Woods berated her for seeking assistance from the District-Manager.

    8           25.     Throughout her employment, Adam Woocls told Plaintiff repeatedly that he did

    9    not want her working at the SCC and that, he did not hire her. He repeated this negatiye

   10    sentiment often during the entire time he supervised the Plaintiff..

   11           26.     Throughout her employment, Adam Woods was dismissive and rude towards

   12    Plaintiff He yelled at her constantly. Plaintiff did not observe him treat any of her non-African

   13    American, male counterparts in such a disparaging manner.

   1.4          27.     Adam Woods seemed to be fixated on Plaintiff's age. During her employment^

   15    Plaintiff noticed that Adam Woods had a list of all his employees' birthdays showing only the
   16    month and day of their birthday. For Plaintiff, however, he had the month and YEAR next to her

   17    name. Plaintiff was uncomfortable with him having her birth:year and asked him why he did not
   18    have the years for the other employees. His answer did not make sense; he said, he wanted to

   19    know when to wish her a happy birthday* Plaintiff- asked him if he was going to wish her happy
   20    birthday everyday in Augustsince there was.no day? He was upset and put the list away.

   21           2Bi    On another occasion, he abruptly and inappropriately announced that Plaintiff was
   .                                                                  . *•
   22    "age appropriate" to go out with a recently widowed employee who was over the age of 60,
   23    Plaintiff was embarrassed by these comments about her age and- suggestions about dating her co-

   24    workers.                                                           •                      ~

   25           29.     On another occasion, Adam Woods asked her in a. gruff tone, "How do you think.

   26    it makes Bruce Schneider feel when YOU walk in here making as much as he does from the first
   27    day you come in here?" • Bruce Schneider was a Caucasian male tech. Plaintiff was in shock*

   28    Her position was not an. apprehticeshij), where you work your way up to the highest rank, but


                                        . . COMPLAINT FOR DAMAGES'              •


                                                                                                             008
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 9 of 25 Page ID #:9




    1       rather the techs all made approximately.the same amount

    2              30.     When Plaintiff was hired. Ken Nakatsumi, one of the managers, told Plaintiff
    3       there was a lot of overtime to work at SCC. Yet, several weeks later when Plaintiff asked Adam

    4 Woods about overtime, he said that Plaintiff would not even be considered for overtime for at
    5       least two (2) years or more. Plaintiff's counterpart at the fire department worked overtime after

    6       about two (2) months of being hired.

                   31.     On another occasion, Adam Woods was having a loud and heated argument with
    8       his wife at work and Plaintiff could hear it In order to drown out the conversation. Plaintiff

    9   turned on the TV. Plaintiff wanted to give him some privacy because she could hear everything.

   10       The TV was behind Plaintiff and she was reading her assigned book with her back to the TV.

   11              32.    Suddenly, Adam Woods came over to Plaintiff and yelled , ''WHAT THE HELL

   12       ARE YOU DOING WITH THAT GODDAMN TV ON?" Plaintiff explained that she turned the

   13       volume up to give him some privacy for his conversation but she wasn't watching it (her back
   14       was to the TV). He said, "I DON'T CARE HOW LOUD 1 GET, DON'T YOU EVER TURN

   15   THAT GODDAMN TV ON! YOU ARE TO NEVER TOUCH THAT TV!! DO YOU. '
   16. UNDERSTAND ME?" Plaintiff said                 l£Yes,   sir". He then said,   tENOW   TURN THAT

   17       GODDAMN TV OFF RIGHT NOW!!" Plaintiff complied.                                                    .

   18              33.    About an hour later, a Caucasian male co-'worker came in and and turned the

   19   same TV on as he did everyday. Plaintiff always kept her back to the TV and was never allowed

   20   to turn the TV on. Adam Woods never reprimanded the Caucasian male for watching TV.

   21              34.
                     At various times during work, Adam woods would make specific comments about
                    %        •                                •
   22   women of color and Blacks including the following:

   23          • Adam Woods angrily told Plaintiff that it was wrong that women of color got lower

   24              scores on the sergeant and lieutenant exams at work but got promoted over the men. He

   25              then went on to say that his father didn't allow Black people in his house and always

   26   .          called them niggers. Plaintiff told him that lynchings of Black people were not that long

   27              ago. Adam Woods snapped back "Why do I have to be held to these quotas, I've never

   28              lynched anyone".                                                           .            '

                                                        6
                                              COMPLAINT FORDAMAGES


                                                                                                                   009
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 10 of 25 Page ID #:10




      1       • In or about April 2017, Adam Woods told Plaintiff that this Black -woman came to the
      2          SCC and that she said to him, tcYou is a fine white boy! I knew you were fine but I didn't     *

      3          know how-fine! If I worked over here, you'll be in trouble! I mean YOU IS FINE!!"

      4          Adam Woods' voice imitated an uneducated Black woman. Plaintiff was offended and

      5          excused herself.

      6      •   When Plaintiff asked a question during a class, he mocked her by saying "Ok. "Oprah" in
      7          front of everyone. Plaintiff was the only Black person there in a group of at least ten (10)

      8          men.

     9       • Another time, while Plaintiff was working, Adam Woods called Plaintiff''Sister" because,
    10           she is African-American. Plaintiff was offended and told him not to call her "Sister".. He.

     11          did not care and used the term again in reference to her.

    12           35.     In or about June 2017, Adam Woods informed Plaintiff that he's been thinking

    13    about taking all the holidays fiom her new shift that was to start on 6/18/17, Plaintiff told him

    14    that she would have to give up vacation days to make tip for the loss of over nine 12-hour shifts.

    15    He said too bad. Plaintiff told her coworker Louie. Louie said that would not happen, as Adam

    16    Woods had never done it in the eighteen (18) years Louie had worked that same shift Plaintiff

    17    would be taking over. Adam Woods moved forward with his plan and took the holidays from.

    18    Plaintiff although he had never done it before to any other non-African-American, male worker.

    19           36.    In or about October 16, 2017, Plaintiff met with Victor Marerro QBEW 45

    20    Union), Dennis Hansley (District Manager of ISD), Vanessa Orr and Aiigie Acevedo from

    21    Human Resources. Plaintiff complained about the discrimination she had experienced since

    22    arriving at the SCC. Angie Acevedo would not accept the complaints of race, age, sex'

    23    discrimination. The only issue that they were willing to address at the meeting was Plaintiff's

    24    complaint about overtime.                                           '             .

    25           37.    In late November 2017, after Plaintiff had complained about Adam Woods

    26    unlawful conduct, he retaliated against her. Adam Woods took all of her holidays away after she

    27    only had her new shift for five (5) months. Prior to her, a non African-American male, Louie

    28    Ghagoya, had the shift for about eighteen (18) years and did not have his holidays taken away"by

                                                      7
                                            COMPLAINT FORDAMAGES

                                                                                                                010
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 11 of 25 Page ID #:11




      1    Adam Woods*

      2            38.     In or about December 2017, Adam Woods berated Plaintiff in front of her co-

      3    workers and called her a.disappointment over a mistake that was made that had nothing to do

      4    with the Plaintiff.

      5         ' 3 9 . * In or about March 27, 2018, Adam Woods told another male employee that

      6    people would be coming in to talk to him regarding the discrimination complaints made by

      7    Plaintiff; He told the male tech "remember- we're boys" and basically should stick together. The

      8    employee told Plaintiff what Adam Woods had asked him to do.Plaintiff was upset because they

      9    had specifically been told by the County not to discuss the matter with other employees.

     10            40.     Plaintiff filed an internal complaint in or about January 8, 2018 regarding the
     11    disparate treatment to which she was subjected. As she received no relief, she was forced to file a

     12    complaint with the EEOG. In her EEOC charge. Plaintiff expressly complained about being

    13     subjected to different terms and conditions of employment because of her race, gender, and age.
    14     Defendant denied the allegations to the EEOC yet Plaintiff is informed and believes an adequate

    15     investigation was not conducted.

   . Iff           41.     Starting in or about 7/2018, Adam Woods was no longer her supervisor. Plaintiff
    17     is informed and believes that Adam Woods was given a better position and was transferred to

    18     another department In his new role, Adam Woods supervises more technicians than at SCC* He

    19     was also assigned a truck and gets to go to different offices in the field.

    20             42.    After Plaintiff complained about discrimination, and even after Adams Woods

    21     was transferred. Plaintiff continued to be was retaliated including being reprimanded and yelled

    22     at by other supervisors and co-workers, passed over for job opportunities for which she was

    23     qualified, and excluded from meetings and job activities.

    24                                        FIRST CAUSE OF. ACTION

    25                       Employment Discrimination because of Race in violation of
                              42 U.S.C. § 1981 Against AH Defendants and DOES 1-50
    26

    27             43.    Plaintiff hereby incorporates by reference the foregoing paragraphs as though          .

    28     fully setforth herein.- •


                                               COMPLAINT FOR DAMAGES .

                                                                                                                     011
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 12 of 25 Page ID #:12




     i          44.       Plaintiff provided services to Defendants pursuant to a contract

     2          45.       42 tLS.C. §1981 prohibits racial discrimination in making and enforcement of

     3   contracts.

     4          46.       As set forth above. Plaintiff was treated differently in the terms3 conditions and
     5   privileges of her employment contract because of Defendants9 intentional discrimination against

     6   her based on her race.

     7          47.       Plaintiff is informed and believes and based thereon alleges that in addition to the

     8   practices enumerated above. Defendants may have engaged in other discriminatory practices

     9   against her which are not yet folly known. At such time as such discriminatory practices become
    10   known to her. Plaintiff will seek leave of Court to amend this Complaint in that regard.

    11          48.       As a direct and proximate result of Defendants* willful, knowing and intentional

    12   discrimination against her, Plaintiff has suffered and will continue to suffer pain and emotional
    13   distress. Plaintiff is thereby entitled to general and compensatory damages in amounts to be

    14 proven at trial.                ..

    15          49.       As a direct and proximate result of Defendants' willful, knowing and intentional

    16   discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of

    17   earnings and/or other employment benefits and job opportunities! Plaintiff is thereby entitled to

    18   economic damages in amounts to be proven at trial.

    19          50.       Plaintiff is informed and believes, and based thereon alleges, that the outrageous

    20   conduct of Defendant Woods described above was done with malice, fraud and oppression and

    21   with conscious disregard for her rights and with the intent, design and purpose of injuring her.

    22   By reason thereof. Plaintiff is entitled to punitive or exemplary damages from Defendant Woods

    23   in a sum according to proof at trial.

    24          51.       As a further and proximate result of Defendants' intentional discrimination

    25   against her. Plaintiff has been compelled to retain the services of an attorney. Plaintiff has in fact

    26   retained an attorney for the prosecution of this action. As a result, Plaintiff is entitled to her

    27   reasonable attorneys* fees and costs herein incurred.            *

    28   ///

                                                        9
                                              COMPLAINT FOR DAMAGES

                                                                                                                  012
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 13 of 25 Page ID #:13




     1                                            SECOND CAUSE OF ACTION

     2                                   EmploymentRetaliation in violation of; .
                                 42 U.S.C. § 1281 Against AIL Defendants and DOES 1-50
     3

     4            52.        Plaihtiff hereby incorporates by reference the foregoing paragraphs as though

     5    fully set forth herein.

     6            53.        Plaintiff provided services to Defendants pursuant to a contract.

     7            54.        As set forth above. Plaintiff was retaliated by Defendants after she complained

     8    about being treated differently in the terms, conditions and privileges of her employment contract

     9    because of her race. Defendant County has a custom of retaliating against employees who make

    10    race discrimination complaints.
    1 1 .         55.        Plaintiffi s i n f o r m e d a n d believes a n d b a s e dt h e r e o n alleges t h a ti n additiont o t h e
    12    practices enumerated above. Defendants may have engaged in other retaliatory practices against

    13    her which are not yet fully known. At such time as such discriminatory practices become known
    14    to her. Plaintiff will seek leave of Court to amend this Complaint in that regard.

    15            56.        As a direct and proximate result of Defendants' willful, knowing and intentional

    16    discrimination against her. Plaintiff has suffered and will continue to suffer pain and emotional.
    1*7   distress. Plaintiff is thereby entitled to general and compensatory damages in amounts to be

    18    proven at trial.

    19            57,        As a direct and proximate result of Defendants' willful, knowing and intentional

    20    discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of

    21    earnings and/or other employment benefits and job opportunities. Plaintiff-is thereby entitled to

    22    economic damages in amounts to be proven at trial.

    23            58.        Plaintiff is informed and believes, and based thereon alleges, that the outrageous

    24    conduct of Defendant Woods described above was done with malice, fraud and oppression and

    25    with conscious disregard for her rights and with the intent, design and purpose of injuring her.
    26    By reason thereof. Plaintiff is entitled to punitive or exemplary damages from Defendant Woods

    27    in a sum according to proof at trial.                                                                '

    28            59.        As a further and proximate result of Defendants' intentional discrimination

                                                                10
                                                       COMPLAINT FORDAMAGES


                                                                                                                                             013
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 14 of 25 Page ID #:14




     1    against her. Plaintiff has been compelled to retain the services of an attorney. Plaintiff has in fact

     2    retained an attorney for the prosecution of this action.     As a result. Plaintiff is entitled to her

     3    reasonable attorneys' fees arid costs herein incurred.

      4                                       THIRD CAUSE OF ACTION

      ^    Employment piscriminatiph because of Race in violation of California Gov't Code §12940
      6             .etseq* AgainstDefendant County of Los Angeles and Does 1-50;

      7           60.    Plaintiff repeats and realleges by reference each and every allegation contained

      8   and incoiporates the same herein.

     9            61.    Defendants subjected Plaintiffto race discrimination as set forth herein.

     10           62.        California Government Code §12940 et seq, prohibits discrimination in

     11   employment based on race.

     12           63.    Plaintiff is informed arid believes and based thereon alleges that in addition to the

     13   practices enumerated above. Defendants may have engaged in other discriminatory practices

     14   against her which are not yetfully known. At such time as such discriminatory practices become               •

     15   known to her3 Plaintiff will seelc leave of Courtto amend this Complaint in that regard.

     16           64.    As a direct and proximate result of Defendants' willful, knowing and intentional

     17   discrimination against her. Plaintiff has suffered and will continue to suffer pain and emotional

     18   distress. Plaintiff is thereby entitled to general and compensatory damages in amounts to be

 '   19   proven at trial.                                                                                         ,

     20           65*    As a direct and proximate result of Defendants' willful, knowing and intentional

     21   discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of '
     22   earnings and/or other emplqymentbenefits and job opportunities. Plaintiff is thereby entitled to

     23   economic damages in amounts to be proven at trial.

     24           66.        Code of Civil Procedure §1021 provides that "attorneys' fees are recoverable in an
     25   action for which they are specifically provided by statute. Government Code §12965(b) provides

     26   that reasonable attorneys* fees and costs are recoverable herein by the prevailing party, within

     27   the discretion of the Court Plaintiff has retained an attorney for the prosecution of this action.

     28   As a result; Plaintiff is. entitled to her reasonable attorneys' fees and costs herein incurred.


                                                            11
                                               ''COMPLAINT FOR DAMAGES


                                                                                                                       014
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 15 of 25 Page ID #:15




     1                                      FOURTH CAUSE OF ACTION

     2         Employment Discrimination because of Gender in violation of California Gov't Code
     3              §12940 et seq. Against Defendant County of Los Angeles and JDoes 1-50;

     4            67.       Plaintiff repeats and realleges by reference each and every allegation contained

     5   and incorporates the same herein.

     6            68.       As setforth above, Defendants subjected Plaintiff to gender discrimination.

     7            69.       California Government Code §12940 et seq. prohibits discrimination based on

     8   sex*

     9            70.       Plaintiff is informed and believes and based thereon alleges that in addition to the

    10   practices enumerated above^ Defendants may have engaged in other discriminatory practices

    11   against her which are not yet fiilly known. At such time as such discriminatory practices become

    12   known to her. Plaintiff will seek leave of Court to amend this Complaint in that regard.

    13            71.       As a direct and proximate result of Defendants' willful, knowing and intentional.

    14   discrimination against Jier, Plaintiff has suffered and will continue to suffer pain and emotional

    15   distress. Plaintiff is thereby entitled to general and compensatory damages in amounts to be

    16   proven at trial.

  ' 17            72.       As a direct and proximate result of Defendants' willful, knowing and intentional

    18   discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of

    19   earnings and/or other employment benefits and job opportunities. Plaintiff is thereby entitled to

    20   economic damages in amounts to be proven at trial.

    21            73.       Code of Civil Procedure §1021 provides that attorneys' fees are recoverable in an

    22   action for which they are specifically provided by statute. Government Code §.12965(b) provides

    23   that reasonable attorneys' fees and costs are recoverable herein by the prevailing parly, within

    24   the discretion of the Court Plaintiff has retained an attorney for the prosecution of this action.

    25   As" a result, Plaintiff is entitled to her reasonable attorneys' fees and costs herein incurred.      ;

    26   ///
    27   ///
    28   ///

                                                         12
                                                COMPLAINT FORDAMAGES


                                                                                                                   015
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 16 of 25 Page ID #:16




     1                                         EEFTH CAUSE OF ACTION
     r\
          Employment Discrimination because of Age in violation of California Gov9tCode §12940 e i
     3                seq. AgainstDefendant County of Los Angeles and Does 1-50;

     4            74.        Plaintiff repeats and realleges by reference each and every allegation contained           .

     5    and Incoiporates the same herein.

     6            75.        As set forth above. Defendants subjected Plaintiff to age discrimination.              .

     7            76.        California Government Code §12940 et seq. prohibits discrimination based on age

   , 8    over 40 years old.

     9            77.        Plaintiff is informed and believes and based thereon alleges that in addition to the

    10    practices enumerated above. Defendants may have engaged in other discriminatory practices .

    11    against her which are not yet fully known. At such time as such discriminatory practices become

    12    known to her. Plaintiff will seek leave of Court to amend this Complaint in that regard.

    13            78.        As a direct and proximate result of Defendants' willfuls knowing and intentional

    14    discrimination against her,-Plaintiff has suffered and will continue to suffer pain and emotional

    15    distress. Plaintiff is thereby entitled to general and compensatory damages in amounts to be

    16    proven at trial.

    17            79.        As a direct and proximate result of Defendants1 williul, knowing and intentional

    18    discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of

    19    earnings and/or other employment benefits and job opportunities. Plaintiff is thereby entitled to

    20    economic damages in amounts to be proven at trial.

    21            80.        Code of Civil Procedure §1021 provides that attorneys' fees are recoverable in an

    22    action for which they are specifically provided by statute. Government Code §I2965(b) provides

    23    that reasonable attorneys' fees and costs are recoverable herein by the prevailing party, within

    24    the discretion of the Court Plaintiff has retained an attorney for the prosecution of this action.

    25    As a result. Plaintiff is entitled to her reasonable attorneys'fees and costs herein incurred.

    26 / / /
    27    ///
    28. / / /

                                                              13
                                                 COMPLAINT FOR DAMAGES

                                                                                                                            016
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 17 of 25 Page ID #:17




     1                                      SIXTH CAUSE OF ACTION

     2        Failure to Take Reasonable Steps to Prevent Discrimination in violation of California
     3         Goy't Code §12940, et seq. Against Defeiidant County of Los Angeles and Does 1-50

     4             81.    Plaintiff repeats and realleges by reference each and every allegation and

     5    incorporates the same herein.

     6             82.    Defendants subjected Plaintiff to discrimination as described in this complaint

    • 7   Defendants failed and refused to take all reasonable steps necessary to prevent discrimination

     8 from       occurring as stated herein and' above, in violation of the FEHA, California Government

     9    Code §12940 et seq.

    10             83.    Defendants failed or' refused to take appropriate steps to abate or prevent

    11    discrimination in the workplace by failing to effectively train its employees,, supervisors,

    12    managers and agents regarding discrimination; by failing to enforce its policy against unlawful

    13    discrimination; and by failing to take prompt and appropriate disciplinary action against

    14    perpetrators of discrimination.

    15        v    84.    Plaintiff is informed and believes and. based thereon alleges that in addition to the <

    16    practices enumerated above. Defendants may have engaged in other discriminatory practices

    17    against her which are not yet fully known. At such time as such discriminatory practices become

    18    known to her3 Plaintiff will seek leave of Court to amend this Complaint in that regard.

    19             85.    As a direct and proximate result of Defendants' willful, knowing and interitiorial

    20    discrimination against her, Plaintiff has suffered and will continue to suffer pain and suffering*

    21    extreme and severe mental anguish and emotional distress. Plaintiff is thereby entitled to general

    22    and compensatory damages in amounts to be proven at trial.

    23             86.    As a direct and proximate result of Defendants1 willful, knowing and intentional

    24    discrimination against her, Plaintiff has further suffered and will continue to suffer a loss of

    25    earnings and/or other employment benefits and job opportunities. Plaintiff is thereby entitled to

    26    economic damages in amounts to be proven at trial.          *

    27             87.    Code of Civil Procedure §1021 provides that attorneys' fees, are recoverable in ah

    28    action for which they are specifically provided by statute. Government Code'§12965(b) provides            *

                                                           14
                                              COMPLAINT FORDAMAGES

                                                                                                                        017
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 18 of 25 Page ID #:18




        1 • that reasonable attorneys' fees and costs are recoverable herein by the prevailing party, within

        2   the discretion of the Court Plaintiff has retained an attorney for the prosecution of this action.

        3   As a result. Plaintiff is entitled to her reasonable attorneys' fees and costs herein incurred.

        4                                     SEVENTH CAUSE OF ACTION

        5        Failure to Take Reasonable Steps to Prevent Retaliation in Violation of California Gov't
        6             Code §12940* etseq. Against Defendant County of Los Angeles and Does 1-50

        7             88.     Plaintiff repeats and realleges by reference each and every .allegation and

        8   incorporates the same herein.

        9             89.     Defendants subjected Plaintiff to retaliation as described in this complaint

       10   Defendants tailed and refused to take all reasonable steps necessary to prevent retaliation froiii

       11   occurring as stated herein and above, in violation of the FEBA, California Government Code

       12   §12940 etseq.

       13             90.     Defendants failed or refused to take appropriate steps to abate or prevent

       14   retaliation in the workplace by failing to effectively train its employees, supervisors, managers

       15   and agents regarding the FEHA's prohibition against retaliation of employees 'who oppose

       16   unlawful and discriminatory practices; by failing to enforce its policy against unia\yful

       17   retaliation; and by failing to take prompt, and appropriate disciplinary action against perpetrators

       18   of retaliation.                                                  -                        •

       19             91.     Plaintiff is informed and believes and based thereon alleges that in addition to the.

       20   practices enumerated above. Defendants may have engaged in other discriminatory practices

       21   against her which are not yet Hilly known. At such time as such discriminatory practices become
   .         "          •                                                                                     i

   ' 22     known to her. Plaintiff will seek leave of Court to amend this Complaint in that regard:.             .

       23             92.     As a direct and proximate result of Defendants' willful, knowing and intentional

       24   discrimination against her, Plaintiff has suffered and will continue to suffer pain and suffering,

       25   extreme and severe mental anguish and emotional distress. Plaintiff is thereby entitled to,general

       26   and compensatory damages in amounts to be proven at trial.                     -              '*

       27             93.     As a direct and proximate result of Defendants' willful, knowing and intentional

       28- discrimination against her, Plaintiff has further suffered and will continue to suffer a loss of

                                                               15
                                                  COMPLAINT FORDAMAGES

                                                                                                                      018
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 19 of 25 Page ID #:19




     1   earnings and/or other employment benefits and job opportunities. Plaintiff is thereby entitled to

     2   economic damages in.amounts to be proven attrial.                                     ,            -

     3          94.     Code of Civil Procedure §1021 provides that attorneys' fees are-recoverable in an

     4   action for which they are specifically provided by statute. Government Code §12965(b) provides

     5   that reasonable attorneys3 fees and costs are recoverable herein by the prevailing party, within

     6   the discretion of the Court Plaintiff has retained an. attorney for the prosecution of this action.'

     7   As a result. Plaintiff is entitled to her reasonable attorneys9 fees and costs herein incurred.

     8                                     EIGHT CAUSE OF ACTION

     9      Employment Retaliation In Violation of California Gov't Code §12940 et seq. Against             -
    10                     Defendant County of Los Angeles s and Does 1-50

    11          95,     Plaintiff repeats and realleges by' reference each and every allegation and

    12   incoiporates the same herein.                   '

    13          96.     Defendants subjected Plaintiff to retaliation for complaining about sexual

    14   harassment and because of her pregnancy as described herein and above, in violation of the

    15   California Fair Employment and HousingAct, California Government Code §12940 etseq.

    16          97..    Plaintiff is informed and believes and based thereon alleges that in addition to the

    17   practices enumerated above. Defendants may have engaged in other retaliatory practices against

    18   her which are not.yet fully known. At such time as such discriminatory practices become known

    19   to her. Plaintiff will seek leave of Court to amend this Complaintin that regard.

    20          98.     As a direct and proximate result of Defendants* willful, knowing and intentiorial

    21   discrimination against her. Plaintiff has suffered and will continue to suffer pain and suffering,'

    22   extreme and severe mental anguisli and emotional distress. Plaintiff is thereby entitled to general

    23   and compensatory damages in amounts to be proven at trial.

    24          99.     As a direct and proximate result of Defendants' willful, knowing and intentional

    25   discrimination against her. Plaintiff has further suffered and will continue to suffer a loss of

    26   earnings and/or other employment benefits and job opportunities. Plaintiff is thereby entitled to

    27   economic damages in amounts to be proven at trial.

    28          100.    Code of Civil Procedure §1021.provides that attorneys5 fees are recoverable in. an '    "

                                                       16
                                             COMPLAINT FOR DAMAGES

                                                                                                                019
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 20 of 25 Page ID #:20




         1   action forwhich they are specifically provided by statute. Government Code §12965(b) provides

         2   that reasonable attorneys' fees and costs are recoverable herein by the prevailing party, within

    ' 3      the discretion of the Court Plaintiff has retained an attorney for the prosecution of this action-

         4   As a result, Plaintiff is entitled to her reasonable attorneys' fees and costs herein incurred.

         5                                     MNTK CAUSE OF ACTION

         6              Employment Retaliation in Violation of California Labor Code §1102.5
                              Against Defendant County of Los Angeles and Does 1-50                                 .
         7

         8           101.    Plaintiff hereby incorporates by reference the preceding paragraphs as though

             fully set forth herein.     *

    10               102.    Under California Labor Code section 1102.5(b), no employer shall retaliate

    1        against an employee for disclosing information to a government or law enforcement agency,

    12       where the employee has reasonable cause to believe that the information discloses a violation of

    13       state or federal statute, or violation or noncompliance with a state or federal regulation*.

    14       Plaintiff's complaint of discrimination was motivated by her reasonable belief that the;

    15       information disclosed was a violation of state and federal statutes prohibiting discrimination in

    16       employment                                                                    .

    17               103.    Plaintiff had a reasonable belief that Defendants were violating a state statute, or

    18       were violating of noncompliant with a state rule or regulation when he complained about the

    19       linlawfiil conduct and practices alleged in this Complaint.          -

    20               104.    Defendants knew or had reasonable cause to believe that conduct Plaintiff

    21 - opposed or refused to participate in amounted to violations of a state statute, or violation or

    22       noncompliance with a local or state rule or regulations. Defendants had authority over Plaintiff,
                                                               .   V

    23       or authority to investigate, discover and correct the unlawful or noncompliant conduct that

    24       Plaintiff opposed or complained about                                                             _

    25               105.   Plaintiff's disclosure of information concerning Defendants' violations of a state ,

    26       statutes, or violations or noncompliance with a local or state rule or regulation and/or refusal to

    27' engage in said unlawful conduct and/or practices were a contributing factor in Defendants'
     »                          *                                                                                       *


    28       decision to, engage in unlawful employment practices against her.                                      .


                                                          il
                                                 COMPLAINT FORDAMAGES

                                                                                                                            020
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 21 of 25 Page ID #:21




      1        *     106.   Plaintiff is informed and believes and based thereon alleges thatin addition to the

      2    conduct and practices enumerated above. Defendants may have engaged in other unlawful acts

      3    which are not yet faMy known. When these unlawful acts become known to her, Plaintiff will

      4    seek leave of Court to amend his Complaint in that regard.

      5              107.   As" a direct and proximate result of Defendants' willfol, knowing and intentional

      '6   unlawful conduct against her, Plaintiff has suffered and will continue to suffer physical and non-

      7    physical injuriess pain and suffering, severe mental anguish and emotional distress. Plaintiff is

      8    thereby entitled to general and compensatory damages in a sum according to proof at trial.             ~

      9              108.   As a direct and proximate result of Defendants9 willful, knowing and intentional

     10    unlawful conduct against her. Plaintiff has also suffered and will continue to suffer a loss of

    11     earnings, employment benefits, and job opportunities. Plaintiff is thereby entitled to economic

    12     damages in a sum according to proof at trial

    13               109.   As a further, direct and proximate result of Defendants' unlawful conduct

    14     Plaintiff has been compelled to retain the services of counsel to enforce his rights and the terms

    15     and conditions of his employment relationship with Defendants. Plaintiff requests an award of

    16     attorneys' fees and costs.

    17                                           PRAYER FOR RELIEF

    18               Wherefore, Plaintiff prays for judgment in his favor and againstDefendants as follows:           .

    19     AS TO THE FIRST CAUSE OF ACTION:

    20               1.     That Plaintiff be awarded general, compensatory and special damages, including

    21     prejudgment interest, in an amount according to proof at trial;

    22               2.     That Plaintiff be awarded punitive damages,against Defendant Adam Woods;

    23               3.     That Plaintiff be awarded reasonable attorneys1 fees and costs of suit; and

    24               4.     That this Court award such other and further relief as the Court deems just and

    25     proper.

    26     AS TO THE SECOND CAUSE OF ACTION:

    27               1.     That Plaintiff be awarded general, compensatory and special damages, including
                                                                  >   •


   • '28   prejudgment interest, in an amount according to proof attrial;                                     "

                                                             15
                                                COMPLAINT FORDAMAGES

                                                                                                                          021
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 22 of 25 Page ID #:22




     1             2.   ThatPlaintiif be awarded punitive damages against Defendant Adam Woods;

     2             3.   That Plaintiff be awarded reasonable attorneys' fees and costs of suit; and

     3             4.   That this Court award such other and further relief as the Court deems just and

     4   proper.

     5   AS TO THE THIRD CAUSE OF ACTION:

     6             1.   That Plaintiff be awarded general, compensatory and special damages, including

     7   prejudgment interest, in an amount according to proof at trial;

     8             2.   That Plaintiff be awarded reasonable attorneys' fees and costs of suit; and

     9             3.   That this Court awarid such other and further relief as the Court deems just and

    10   proper.

    11   AS TO THE FOURTH CAUSE OF ACTION:

    12             1.   That Plaintiff be awarded general, compensatory and special damages, including

    13   prejudgment interest, in an amount according to proof at trial;

    M          ' 2.     That Plaintiff be awarded reasonable attorneys' fees and costs of suit; and

    15             3.   That this Court award such other and further relief as the Court deems just and

    16   proper.

    17   AS TO THE FIFTH CAUSE OF ACTION:

    18             1.   That Plaintiff be awarded general, compensatory and special damages, including

    19   prejudgment interest, in an amount according to proof at trial;

    20             2.   That Plaintiff be awarded reasonable attorneys' fees and costs of suit; and

    21             3.   That this Court award such other and further relief as the Court deems just-and

  . 22   proper.

    23   AS TO THE SIXTH CAUSE OF ACTION:

    24         . 1.     That Plaintiff be awarded general, compensatory and special damages, including

    25   prejudgment interest, in an amount according to proof at trial;

    26             2.   That Plaintiff be awarded reasonable attorneys' fees and costs of suit; and

    27             3.   That this Court award such other and further relief as the Court deems just and.

    28   proper

                                                         19
                                            COMPLAINT FORDAMAGES


                                                                                                           022
      Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 23 of 25 Page ID #:23
• {                                                                                                             v C




              %     ASTO THE jSETONTH C4rSE OF ACTION:

               2              1.,     Tbat Plaintiff b&-awarded general, compensatory and specfal damages^ including

              3'    prejudgment interp,st;.ih an amount according to proof at tna!;

              4               2.      f&at PMntiffhe awarded Teasonafaie attorneys1 fees and.c6sts of sui^and

              5               3.      That this Court,award,such other and further relief as. the Court, deems just and

               €    proper;

              7     AS. TQTHE EIGHT CAUSE OF ACHONi
                              1.      ThatPIaintiff be awarded general, corapensatory and sp'edal damages^ including ,

              9     prejudgment Interest, in an amount accordmg to proofattrial]

           10                 2-.     ThatPiaifitiS'he awarded reasonable .costs of suit; and                             '

            II                3.      That this Gourt award such other and further relief a&ihe Court deems jiist and         •
            12      prtjpen

            J3      As to TfiE Nmrfi GADSE OF AGttON:
           14                 1.      liat Plaintiff be awarded gehera!a.corripensatoiy .and special damages^ includmg

            15      prejudgmentimteits't, irl artamountaccordingto'iJroof attnal;

           1.6                2.
           17                 3.      That Ms. CqUrt award such other and futther relief ns the Court:deems jtist^iid

            1'fif   proper

           19                                            DEMAND ¥OR JURY TRIAL
           20                 Plaintiff demands fc, jury trial*

           21
           22 -DATJEDr February22,201£                              AilsRED^ MAfiOKti & GOLDBERG

           23                                                                             r7u

                                                                    By:.
           .24.
                                                                           MARK G, DiAZ
           25                                                              Attorneys for Plaintiff
                                                                           KEEEA,C-ASTLE- -
           26.

           27- '
           28

                                                                     .20
                                                            COMPLAINT FORDAMAGES




                                                                                                                                  023
Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 24 of 25 Page ID #:24




                           EXHIBIT B

                                                                                  024
                Case 2:19-cv-02355-JAK-FFM Document 1 Filed 03/28/19 Page 25 of 25 Page ID #:25

Bedmnically FILED by Siipofr Court of Ca&fbrpla, County of LbsAnjrejea on 02/2Z/^UShanf R-Cartor, Encutiva Offfcar/dBrk of Court, by R, Pem^Dflputy Cterk

                                                                          "   :   '                 •       •   •                     ..;• t        AC   iUP ^Viguia-ioo
                                                 •          SUMMONS
     V          ;
                                                     (CITACIQN JUDICIAL)
     i-       NOTICE TO DEFENDANT:      COUNTY OF LOS ANGELES, A Public
                               pawWADQ):Entity; ADAM WOODS, anffidividual; and                                                        2019 FEB 26             PH
 •       •l   ^JES 1 through 50, inclusrye.'
              *• ?
                                                                              '                         "
                                                                                                                                                                    © /
          YOU ARE BEING SUED BY PLAINTIFF: KEELA CASTLE, an Individual                                                                               FlUBD
          (LO ESTA DEMANDANDO EL DEMANDANTE):,




           NO*nCEl You have been sued*The' court m&y dec(ife agafn&tyoU wilhout your being haard Unless you respond wfttiln 30 days. Read the infbrmatfon
           below,                     .                                                                                                   •
               You have 30 CALENDAR DAYS after this summonsand teoal papers are served on you to file a Written response at this court and have a copy
           served on the ptatnijfft A letter or phone call wfll not protect you. Your written response must be in proper lefial form if you want the court to hseryour
           case^There nay be a court form thatyou can use {bryoiirresponse. You can find these coUrt.forms and more information atthe Califomfa Courts
            Online Seff-Hejp CB\taT(w^-ccnr8nfo.c3,govMsjffiBlp), your county law Itorary, or the courthouse nearest'you. If you cannot pay the fQIns fee, ask
           the court.cterH for a fee watver fbmi. If you dp not file your response on time, you may lose the case by defeutt, and your Wage*, money, and property
            may be taken w&hout further warning from the court
               Them are other legaj reqtiimriients, You mayWant to call an attorney right away. If you do not know an attorney, you may want to cal an attorney
            referral seivtee*If yoti cajirwt afford an attom^,.you may be eligible for free legal services from a nonprofit legal services program*Vou can locate
           these nonprofitgroups aVthe.Catlfbrnla LegaJ ServicesWsb sfte iwwwJBwholpttBfomJaiarg), the CaBfornfa Courts Online Sejf-Help Center.
•*         (y^.caiJriinfoxa.gov/s^ffh^p), or by contarikig youf iocal courtorcourty barassbdatfami NOTE: Hie court has a statutory (fen for Waived fees and
           costs.or} ar^'settlement or artttration award 6f$10,000 or more In a dvil case. The.courts Sen must be paid before the courtwill dismiss'the case,
           lAVJSO! Lb fan denrandado. Si no ra^wnda danfro de 30 dfas, Is corta puede detidtr en sU contra dn escucbarsu Ve/sfin, LBB /a /n/b/msctfn a
           cc'nGndacidn*                                                                     ,
               77ene SO DfAS DE CALHWDflR/O dospuis da que Is Bnimguen esta dtodtn y papefes (ogales pan presenteruna mspuasta porescrffo an esta
           carta y hacer qua so antragua una cop/a al domandante.Una carta o una ffamada wetfnJca no fa promgen, Su respwsfa por ascrfto thna que estar
           an fopvato legaj cotrecfd si dpsaa que procasan su caso anla cmta. Es postbb qua haya un formularfo qua Ustad piiada usarpan sU mspUasta.
           Pitaifa encohtrarestvsfbfrn'ufanos da la corta y tnHsJnfoftnadSn an el Cerfro da Ayuda de las Cortes-d» CaSfomla (Vvww.sucorte.ca.gov^ en le
           bibitifocado hyesdo sti condado o an la carta qua ia quada mis carca, SI no piiada pagarla cuota eh prasantaddn, plda al sscmtario da la corta
           que (a d&Un.fomiulafla da axenddn da pago da cuotas. SI no presents su raspuasts a Gampo, puado partieraf caso parlncOmpilmfonto yla carta la
            padrfqllltarsusuetdo, dlnafoyblBnessirimSs advariancIa,
              Hay otms mqutstfosfegaies, Es recomendabia qUa llawa BUn sfiogarfo(matfatmantB. SI no conoce a un abogado, pueda ffamara un senYc^o da
         • rertfstfn a adpgedbs-. SI no pueda.pagara Un abogado, esposlbla qUa cumpla con fosrequlsltos para obtanarservldoslagales gmtulfos da Un
            programa da ssrvftfos (egalas sfn Unas da lucro. Piiada encontrarBstos gnJpossfn finas da lucto en e/ s/tfo web da CaSfomla Legal Sanicas,
           (Ww/.iawhelpcailfomia.qrflj, en el Centro de Ayuda da las Ccrtas da CaSfomla, |WwW£UcortB.ca.gov) o ponlAndbsa en contada con fa corta o el
           colagjo da abog'adpslacatBS. AWSO: Pgrlay, la corta Ban* darecAo a radamarlas cuotasylos coshs axantosrporiqffionarqngravamen sobra
           cualqujarncupe'rdclin do$10,000 6 mis do vahrrsdbida madlanta un acUardo o Una concesMn da arbttntja en un caso da deracfyo dvil. Vane qua
            pagaf 'ai ghimtjiari da la corta antes da qua la corta puada desecharal caso.                                                     .
          The'name and address of tfie cpurfcfs:                                                                       CASENUMSER".     .
                                                                                                                       (NtinmtMCtao):
          (Bnombipydfrecddn dela coiie es):
         ' Suterior Court of California. Countv of Los Aneeles
           IHNprthHni Street
           Los Aiig^les, CalifoEnia 90012 i
          The name, address, and telephone number of ptajntiffe attorney, or plaintiff without an attorney^ tetMaria G. Diaz
          (Ei nofnbre, la dlrBccffa y el ntimero de teJ6fono del abogado deldemandante, o del demandaMe que no tfene abogado, es): "
     '    ALLRED MAROKO & GOLDBERG PC                                                        Bherri R. Carter Executive Officer/ Ctefltof Court
          6300 Wilshire Boulevard, Suite 1500, LOS ANGELES, CA 90048                                                                            323-653-6530
                                                            Clerk, by                                                                                              , Deputy
          g* 02/22/2019                                   * (SecrBterio)                                                Rlcardo Pares                               (Adjunto)
          (For proof of service of this summons, use Proof of Service of Sumrnons (form POS-010).)
          (Pars pn&ba de Bntrega de asta dtatfdn use el formularfo Proof of Servfce of Summons, (POS-010)).
                                            NOTICE TO THE PERSON SERVED: You are sewed
                                           1. F I as an tndfvjduat defendant
           tS£Ai) . .

                                           2. j | as the person sued Under the fictitious name of fspecffy):


                                                       3.   I X 1 o n b e h a l f o f (specify):   COUNTY OF LOS ANGELES, A Public Entity
                                                       •    under I           I CCP 416.10 (corporation)        "       I   1 CCP 416.60 (minor)
                                                                      I       I CCP 416.20 [defunct corporation)        I   | CCP 416.70 (conservatee)
                                                                     I        I CCP 416,40 fassociation or partnership) I   I CCP 416.90 (authorized person)
                                                                     OB           other (spedfy)i   416.50 PublicEntlty
                                                       4. I x I by parepnal d^fvery op (datojioT. * T-CP
                                                                                                                                                                      Pact 1 of1
              Ftxrn Adeptad far KUncfaloty Iks                                              SUMMONS                                            Coda c#CMI Ptwedura 8S412aJ, 4B5
                Judldri Coundt of CtfBbmii"                                                                                                                   •wwW.axrtinfaca.vc#
                BUM-100 [Hw.Ju3y1l2O0SJ                                                                                                         '    ,    Wi«1>>r Doc*Form




                                                                                                                                                                                    025
